DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “320a-h” (see Figure 7) has been used to designate both welding tip 320a, a stainless steel barrel 320b, a brass nut 320c, a heating element 320d, and a receptacle 320e and cable hose bundles.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It appears that 320a-h was used incorrectly in Figure 7 and this reference number should be replaced with 340a-h to better correspond with the disclosure reference numbers.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 350a (see Figure .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein threaded portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation is a reference back to “a threaded portion” as used in claim 2. 



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the bulkhead assembly flange" line 1 and "the bulkhead hybrid connector flange" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  These two elements are introduced in claim 4 and claim 5 respectively.  However, claim 6 is dependent from claim 3, and therefore, antecedent basis does not exist in claim 6 for these elements.  It should also be noted that claim 5 does not dependent from claim 4, which also does not depend from claim 3.  It is strongly suggested that applicant review the claim dependency for claims 2-6.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polyvance (IDS reference Polyvance - 6101 Hose and Wire Assembly Replacement) in view of Laramy (CA 2042335 A1) and Schmitz (US 20180117703 A1).


a control unit comprising a bulkhead assembly (control units 20 are shown to have bulkheads 21, ER Fig. 2, at approximately 0:24 seconds);
a torch assembly (torch assembly 22, ER Fig. 2, cited in the written opinion submitted by IDS on page 12, at approximately 0:24 seconds); and
a hybrid cable hose assembly (hybrid cable hose 10, ER Fig. 1 on IDS written opinion page 11, cited in the written opinion submitted by IDS) comprising a hybrid cable hose including a threaded portion (threaded portion 13, ER Fig. 1}, a first overmolded portion (first portion 11, ER Fig. 1), and a second overmolded portion (second portion 12, ER Fig. 1)
wherein the torch assembly is removably attachable to the bulkhead assembly of the control unit by the hybrid cable hose assembly (hybrid cable hose 10 is shown removed from bulkhead 21, 2:00-3:00).
Polyvance is silent regarding the torch comprises a torch hybrid connector.

Laramy Products, in the same field of invention, discloses a plastic welder (This invention may be accomplished with a welding device for thermoplastics having a chamber for receiving a 3/16-inch plastic welding rod made of such material as polyethylene, polypropylene, hybrid polyolefins, or Kynar as well as most other thermoplastics., Pg. 6 Las. 15-17) wherein a torch assembly comprises a torch hybrid connector (socket 16 connects to electrical terminals 88 where collar 64 connects to handle 16, Fig. 1).   Similarly, Schmitz teaches a torch hybrid connector (see paragraph 0019, teaching “the multi-use cable assembly 102 includes a cable connector 108 at a distal end, a machine power pin 106 at a proximal end, and a multi-channel 
Therefore, it would have been obvious to one of ordinary skill in the art a¢ the time the invention was made to combine the connector of Laramy Products and Schmitz with the plastic welder of Polyvance because one would be motivated to provide a faster method to exchange the torch from the cable hose.

As claim 2, Polyvance as modified discloses the invention as shown above in claim 1, wherein the bulkhead assembly further comprises a threaded portion (bulkhead 21 has bulkhead thread 31, ER Fig. 3, see IDS written opinion on page 13).

As to claim 7, modified Polyvance discloses the invention as shown above in claim 1, wherein the torch assembly comprises a torch handle and an upper torch portion (torch assembly 22 is shown to have a red handle portion and upper metallic nozzle portion, ER Fig. 2}.


attaching a hybrid cable hose assembly to a control unit (2:30-4:00), wherein the control unit comprises a bulkhead assembly (control units 20 have bulkheads 21, ER Fig. 2), and wherein the hybrid cable hose assembly comprises a hybrid cable hose including a threaded portion (hybrid cable hose 10 has threaded portion 13, ER Fig. 1), a first overmolded portion (first portion 11, ER Fig. 1), and a second overmolded portion (second portion 12 ER Fig. 1); and
attaching a torch assembly to the hybrid cable hose assembly (torch assembly 22, ER Fig. 2}, and wherein the torch assembly is removably attachable to the bulkhead assembly of the control unit by the hybrid cable hose assembly (torch assembly 22 includes hybrid cable hose to bulkhead 21 and is shown to be removable, ER Fig. 2, 2:00-3:00}.

Polyvance does not disclose that the torch assembly comprises a torch hybrid connector.
Laramy Products, in the same field of invention, discloses a plastic welder (This Invention may be accomplished with a welding device for thermoplastics having a chamber for receiving a 3/16-inch plastic welding rod made of such material as polyethylene, polypropylene, hybrid polyolefins, or Kynar as well as most other thermoplastics., Pg. 6 Lns. 13-17) wherein a torch assembly comprises 3 torch hybrid connecter (socket 16 connects to electrical terminals 88 where collar 64 connects to handle 18, Fig. 1).  Similarly, Schmitz teaches a torch hybrid connector (see paragraph 0019, teaching “the multi-use cable assembly 102 includes a cable connector 108 at a distal end, a machine power pin 106 at a proximal end, and a multi-channel cable 104 connecting the two.  The machine power pin 106 connects with a power supply and/or 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the connector of Laramy and Schmitz with the method of Polyvance because one would be motivated to provide a faster method to exchange the torch from the cable hose.

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polyvance (IDS reference Polyvance - 6101 Hose and Wire Assembly Replacement) in view of Laramy (CA 2042335 A1) and Schmitz (US 20180117703 A1) as applied to claims 1, 2, 7 and 16 above, and further in view of DIY TEK NUT (Youtube video: Installing a Euro Torch Mount and Gas Solenoid to Mig Welder).
As to claim 3, Polyvance does not disclose that the hybrid cable hose assembly further comprises a bulkhead hybrid connector, wherein the threaded portion of the bulkhead assembly is attached to the bulkhead hybrid connector.
However, DIY TEK NUT, which is also in the field of welders, discloses a hybrid cable hose assembly further comprises a bulkhead hybrid connector (12:53-12:56), wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the hybrid cable hose assembly further comprises a bulkhead hybrid connector, wherein the threaded portion of the bulkhead assembly is attached to the bulkhead hybrid connector as taught in DIY TEK NUT with the invention of Polyvance because one would be motivated to do so to quickly and securely attached the welding cables to the control unit.

As to claim 17, Polyvance discloses that the bulkhead assembly further comprises a threaded portion.
Polyvance does not disclose that additional limitations that the hybrid cable hose assembly further comprises a bulkhead hybrid connector, wherein the threaded portion of the bulkhead assembly is attached to the bulkhead hybrid connector. 
However, DIY TEK NUT, which is also in the field of welders, discloses a welder (Draper MW130TA welder, 0:17) wherein the bulkhead assembly further comprises a threaded portion (the bulkhead assembly is shown to have a threaded portion, 12:46), and the hybrid cable hose assembly further |comprises a bulkhead hybrid connector, wherein the threaded portion of the bulkhead assembly is attached to the bulkhead hybrid |connector (bulkhead assembly is shown to have a threaded portion at 12:46 and hybrid cable hose is shown being threaded onto bulkhead assembly with a bulkhead hybrid connector at 12:53-12:56}. 
.

Claims 4-6, 13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polyvance (IDS reference Polyvance - 6101 Hose and Wire Assembly Replacement) in view of Laramy (CA 2042335 A1) and Schmitz (US 20180117703 A1) as applied to claims 1, 2, 7 and 16 above, and (in the case of claim 4, optionally1) further in view of DIY TEK NUT (Youtube video: Installing a Euro Torch Mount and Gas Solenoid to Mig Welder) as applied to clam 3 and 17 above, and further in view of Stuart (US 5338917 A).

As to claim 4, Polyvance does not disclose that threaded portion of the bulkhead assembly includes a bulkhead assembly flange located at a distal end of the threaded portion of the bulkhead assembly.
However, Stuart discloses that threaded portion of the bulkhead assembly includes a bulkhead assembly flange (see rear portion 394 and cover 476) located at a distal end of the threaded portion of the bulkhead assembly.  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that threaded portion of the bulkhead assembly includes a bulkhead assembly flange located at a distal end of the threaded portion of the bulkhead assembly as taught by Stuart in order to prevent slipping out of contact.

As to claim 5, Polyvance does not disclose that the bulkhead hybrid connector includes a bulkhead hybrid connector flange located at a distal end of the bulkhead connector.  
However, Stuart discloses that the bulkhead hybrid connector includes a bulkhead hybrid connector flange (see sleeve 392 and flange 396) located at a distal end of the bulkhead connector.  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 
FIG. 15 is a section view of the second cable connector assembly 600 attached to the rear connector 40.  In this view, the second cable connector assembly 600 has been rotated 90.degree.  from the normal manufacturing position to facilitate disclosure herein.  For manufacturing purposes, Applicants recommend that the second cable connector assembly 600 be positioned relative to the rear connector 40 as shown in FIG. 15A.  The purpose of the rear connector 40 is for attaching the welding gun 1 and the coaxial cable 42 to the welding power supply 10.  The coaxial cable 42 is supported in the rear connector 40 by a 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the bulkhead hybrid connector includes a bulkhead hybrid connector flange located at a distal end of the bulkhead connector as taught by Stuart in order to prevent slipping out of contact.

As to claim 6, Polyvance does not disclose that the bulkhead assembly flange and the bulkhead hybrid connector flange allow engagement of the bulkhead hybrid connector and the bulkhead assembly in proper assembly orientation.
However, Stuart discloses that the bulkhead assembly flange and the bulkhead hybrid connector flange allow engagement of the bulkhead hybrid connector and the bulkhead assembly in proper assembly orientation.  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 
FIG. 15 is a section view of the second cable connector assembly 600 attached to the rear connector 40.  In this view, the second cable connector assembly 600 has been rotated 90.degree.  from the normal manufacturing position to facilitate disclosure herein.  For manufacturing purposes, Applicants recommend that the second cable connector assembly 600 be positioned relative to the rear connector 40 as shown in FIG. 15A.  The purpose of the rear connector 40 is for attaching the welding gun 1 and the coaxial cable 42 to the welding power supply 10.  The coaxial cable 42 is supported in the rear connector 40 by a strain relief 390.  A sleeve 392 threadably engages the rear portion 394 of the rear connector 40.  The strain relief 390 has an outward circumferential flange 396 which engages a channel 399 in the sleeve 392 thus preventing the strain relief 390 from slipping out of contact with the sleeve 392 and the rear connector 40.  A 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the bulkhead assembly flange and the bulkhead hybrid connector flange allow engagement of the bulkhead hybrid connector and the bulkhead assembly in proper assembly orientation as taught by Stuart in order to prevent slipping out of contact.

As to claim 13, Polyvance does not disclose that the threaded portion of the hybrid cable hose includes a hybrid cable hose flange located at a distal end of the threaded portion.
However, Stuart also makes obvious that the threaded portion of the hybrid cable hose includes a hybrid cable hose flange located at a distal end of the threaded portion, teaching analogous structures for the bulkhead side.  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 
FIG. 15 is a section view of the second cable connector assembly 600 attached to the rear connector 40.  In this view, the second cable connector assembly 600 has been rotated 90.degree.  from the normal manufacturing position to facilitate disclosure herein.  For manufacturing purposes, Applicants recommend that the second cable connector assembly 600 be positioned relative to the rear connector 40 as shown in FIG. 15A.  The purpose of the rear connector 40 is for attaching the welding gun 1 and the coaxial cable 42 to the welding power supply 10.  The coaxial cable 42 is supported in the rear connector 40 by a strain relief 390.  A sleeve 392 threadably engages the rear portion 394 of the rear connector 40.  The strain relief 390 has an outward circumferential flange 396 which engages a channel 399 in the sleeve 392 thus preventing the strain relief 390 from slipping out of contact with the sleeve 392 and the rear connector 40.  A cover 476 fits on the top of the rear connector 40.  When removed, the cover 476 allows access to the hollow interior of the rear connector 40 so that the operator can gain access to the rear connector assembly 240.  With the cover 476 removed, the operator has access to the allen head screw 441 which can be tightened or untightened by an allen wrench.



As to claim 14, Polyvance does not disclose that the torch hybrid connector includes a torch hybrid flange located at a distal end of the torch hybrid connector.
However, Stuart also makes obvious that the torch hybrid connector includes a torch hybrid flange located at a distal end of the torch hybrid connector, teaching analogous structures for the bulkhead side.  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 
FIG. 15 is a section view of the second cable connector assembly 600 attached to the rear connector 40.  In this view, the second cable connector assembly 600 has been rotated 90.degree.  from the normal manufacturing position to facilitate disclosure herein.  For manufacturing purposes, Applicants recommend that the second cable connector assembly 600 be positioned relative to the rear connector 40 as shown in FIG. 15A.  The purpose of the rear connector 40 is for attaching the welding gun 1 and the coaxial cable 42 to the welding power supply 10.  The coaxial cable 42 is supported in the rear connector 40 by a strain relief 390.  A sleeve 392 threadably engages the rear portion 394 of the rear connector 40.  The strain relief 390 has an outward circumferential flange 396 which engages a channel 399 in the sleeve 392 thus preventing the strain relief 390 from slipping out of contact with the sleeve 392 and the rear connector 40.  A cover 476 fits on the top of the rear connector 40.  When removed, the cover 476 allows access to the hollow interior of the rear connector 40 so that the operator can gain access to the rear connector assembly 240.  With the cover 476 removed, the operator has access to the allen head screw 441 which can be tightened or untightened by an allen wrench.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the torch hybrid connector includes a torch hybrid flange located at a 


As to claim 15, Polyvance does not disclose that the hybrid cable hose flange and the torch hybrid connector flange allows engagement of the torch hybrid connector and hybrid cable hose in proper assembly orientation.
However, Stuart also makes obvious that the hybrid cable hose flange and the torch hybrid connector flange allows engagement of the torch hybrid connector and hybrid cable hose in proper assembly orientation, teaching analogous structures on the bulkhead side.  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 
FIG. 15 is a section view of the second cable connector assembly 600 attached to the rear connector 40.  In this view, the second cable connector assembly 600 has been rotated 90.degree.  from the normal manufacturing position to facilitate disclosure herein.  For manufacturing purposes, Applicants recommend that the second cable connector assembly 600 be positioned relative to the rear connector 40 as shown in FIG. 15A.  The purpose of the rear connector 40 is for attaching the welding gun 1 and the coaxial cable 42 to the welding power supply 10.  The coaxial cable 42 is supported in the rear connector 40 by a strain relief 390.  A sleeve 392 threadably engages the rear portion 394 of the rear connector 40.  The strain relief 390 has an outward circumferential flange 396 which engages a channel 399 in the sleeve 392 thus preventing the strain relief 390 from slipping out of contact with the sleeve 392 and the rear connector 40.  A cover 476 fits on the top of the rear connector 40.  When removed, the cover 476 allows access to the hollow interior of the rear connector 40 so that the operator can gain access to the rear connector assembly 240.  With the cover 476 removed, the operator has access to the allen head screw 441 which can be tightened or untightened by an allen wrench.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the hybrid cable hose flange and the torch hybrid connector flange 


As to claim 18, Polyvance does not disclose that the threaded portion of the bulkhead assembly includes a bulkhead assembly flange located at a distal end of the threaded portion of the bulkhead assembly, wherein the bulkhead hybrid connector includes a bulkhead hybrid connector flange located at a distal end of the bulkhead connector, and wherein the bulkhead assembly flange and the bulkhead hybrid connector flange allow engagement of the bulkhead hybrid connector and the bulkhead assembly in proper assembly orientation.
However, Stuart discloses that the threaded portion of the bulkhead assembly includes a bulkhead assembly flange located at a distal end of the threaded portion of the bulkhead assembly, wherein the bulkhead hybrid connector includes a bulkhead hybrid connector flange located at a distal end of the bulkhead connector, and wherein the bulkhead assembly flange and the bulkhead hybrid connector flange allow engagement of the bulkhead hybrid connector and the bulkhead assembly in proper assembly orientation.  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 
FIG. 15 is a section view of the second cable connector assembly 600 attached to the rear connector 40.  In this view, the second cable connector assembly 600 has been rotated 90.degree.  from the normal manufacturing position to facilitate disclosure herein.  For manufacturing purposes, Applicants recommend that the second cable connector assembly 600 be positioned relative to the rear connector 40 as shown in FIG. 15A.  The purpose of the rear connector 40 is for attaching the welding gun 1 and the coaxial cable 42 to the welding power supply 10.  The coaxial cable 42 is supported in the rear connector 40 by a strain relief 390.  A sleeve 392 threadably engages the rear portion 394 of the rear connector 40.  The strain relief 390 has an outward circumferential flange 396 which engages a channel 399 in the sleeve 392 thus preventing the strain relief 390 from slipping out of contact with the sleeve 392 and the rear connector 40.  A 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the threaded portion of the bulkhead assembly includes a bulkhead assembly flange located at a distal end of the threaded portion of the bulkhead assembly, wherein the bulkhead hybrid connector includes a bulkhead hybrid connector flange located at a distal end of the bulkhead connector, and wherein the bulkhead assembly flange and the bulkhead hybrid connector flange allow engagement of the bulkhead hybrid connector and the bulkhead assembly in proper assembly orientation as taught by Stuart in order to prevent slipping out of contact.

As to claim 19, Polyvance does not disclose that the threaded portion of the hybrid cable hose includes a hybrid cable hose flange located at a distal end of the threaded portion, and wherein the torch hybrid connector includes a torch hybrid connector flange located at a distal end of a torch hybrid connector.
However, Stuart also makes obvious that the threaded portion of the hybrid cable hose includes a hybrid cable hose flange located at a distal end of the threaded portion, and wherein the torch hybrid connector includes a torch hybrid connector flange located at a distal end of a torch hybrid connector, teaching analogous structures on the bulkhead side.  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 
FIG. 15 is a section view of the second cable connector assembly 600 attached to the rear connector 40.  In this view, the second cable connector assembly 600 has been rotated 90.degree.  from the normal manufacturing position to facilitate disclosure herein.  For manufacturing purposes, Applicants 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the threaded portion of the hybrid cable hose includes a hybrid cable hose flange located at a distal end of the threaded portion, and wherein the torch hybrid connector includes a torch hybrid connector flange located at a distal end of a torch hybrid connector as taught by Stuart in order to prevent slipping out of contact.

As to claim 20, Polyvance does not disclose that the hybrid cable hose flange and the torch hybrid connector flange allows engagement of the torch hybrid connector and hybrid cable hose in proper assembly orientation.
However, Stuart also makes obvious that the hybrid cable hose flange and the torch hybrid connector flange allows engagement of the torch hybrid connector and hybrid cable hose in proper assembly orientation, teaching analogous structures on the bulkhead side.  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 
FIG. 15 is a section view of the second cable connector assembly 600 attached to the rear connector 40.  In this view, the second cable connector assembly 600 has been rotated 90.degree.  from the normal manufacturing position to facilitate disclosure herein.  For manufacturing purposes, Applicants recommend that the second cable connector assembly 600 be positioned relative to the rear connector 40 as shown in FIG. 15A.  The purpose of the rear connector 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the hybrid cable hose flange and the torch hybrid connector flange allows engagement of the torch hybrid connector and hybrid cable hose in proper assembly orientation as taught by Stuart in order to prevent slipping out of contact.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polyvance (IDS reference Polyvance - 6101 Hose and Wire Assembly Replacement) in view of Laramy (CA 2042335 A1) and Schmitz (US 20180117703 A1) as applied to claims 1, 2, 7 and 16 above, and further in view of Polyvance Element (Polyvance - Element Replacement for a Nitrogen Plastic Welder You tube video).

As to claim 8, Polyvance does not disclose that the upper torch portion further comprises a welding tip, a barrel, a nut, a heating element, and a receptacle.
However, Polyvance Element discloses a plastic welder torch wherein the upper torch portion further comprises a welding tip, a barrel, a nut, a heating element, and a receptacle (technician is shown replacing heating element into a socket within barrel with welding tip, and tightening a nut to secure the assembly, 0:15-0:40). 


As to claim 9, Polyvance does not disclose that the barrel is stainless steel, and the nut is brass.
However, Polyvance Element discloses a plastic welder torch wherein the barrel is stainless steel, and the nut is brass (the barrel and nut are shown to be stainless steel and brass respectively, 0:15-0:40).  Brass and stainless steel materials are known to be durable and non-corrosive.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the barrel is stainless steel, and the nut is brass as taught in Polyvance Element with the welder of Polyvance because one would be motivated to do so in order  to select materials which are durable and non-corrosive.

As to claim 10, Polyvance does not disclose that the torch handle further includes a threaded stainless steel insert, wherein the nut of the upper torch portion holds the upper torch portion together when tightened to the threated stainless steel insert of the torch handle.
Polyvance Element, in the same field of invention, discloses a plastic welder torch wherein the torch handle further includes a threaded stainless steel insert (red handle of the torch is shown to have a threaded stainless portion protruding, 0:27), wherein the nut of the upper 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the torch handle further includes a threaded stainless steel insert, wherein the nut of the upper torch portion holds the upper torch portion together when tightened to the threated stainless steel insert of the torch handle as in the welding torch of Polyvance Element in combination with the welder of Polyvance because one would be motivated to do so in order to allow for replacement of the welding element as they become damaged.

As to claim 11, Polyvance does not disclose that the hybrid cable hose further comprises cable hose bundles comprising an air/nitrogen hose, a plurality of power cables for the heating element, and a plurality of communication wires for temperature control.
However, Schmitz discloses that the hybrid cable hose further comprises cable hose bundles comprising an air/nitrogen hose, a plurality of power cables for the heating element, and a plurality of communication wires for temperature control.  See paragraph 0025, disclosing “FIGS. 4A and 4B illustrate cross-sectional and perspective views, respectively, of an example integrated multi-channel cable, such as multi-channel cable 104.  FIG. 4A shows multi-channel cable 104 including four separate channels, each to provide a different item, encased in a sheathing 103.  In the example of FIG. 4A, channel 132 includes conductors to carry welding-type power.  Channel 134 provides one or more data/information cables.  Gas and/or air are carried through channel 136, and an electrode wire, such as for a MIG welder, can be guided through weld liner channel 138.  Each channel can terminate at one or more ports of cable connector 108 corresponding to a port and/or receptacle of connector 114C.” Schmitz, paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the hybrid cable hose further comprises cable hose bundles comprising an air/nitrogen hose, a plurality of power cables for the heating element, and a plurality of communication wires for temperature control because one would be motivated to quickly and securely attached the welding cables to the control unit.

As to claim 12, Polyvance does not disclose that the cable hose bundles extend to and through the bulkhead assembly and the hybrid cable hose, and are connected via electrical connectors in the bulkhead hybrid connector and the torch hybrid connector.
However, Schmitz discloses that the cable hose bundles extend to and through the bulkhead assembly and the hybrid cable hose, and are connected via electrical connectors in the bulkhead hybrid connector and the torch hybrid connector.  See paragraph 0025, disclosing “FIGS. 4A and 4B illustrate cross-sectional and perspective views, respectively, of an example integrated multi-channel cable, such as multi-channel cable 104.  FIG. 4A shows multi-channel cable 104 including four separate channels, each to provide a different item, encased in a sheathing 103.  In the example of FIG. 4A, channel 132 includes conductors to carry welding-type power.  Channel 134 provides one or more data/information cables.  Gas and/or air are 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the cable hose bundles extend to and through the bulkhead assembly and the hybrid cable hose, and are connected via electrical connectors in the bulkhead hybrid connector and the torch hybrid connector because one would be motivated to quickly and securely attached the welding cables to the control unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out 
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is unclear if claim 3 was intended to be a parent claim to claim 4.  It is noted that the antecedent basis for claims 2-6 is unclear, as claim 6 is dependent from claim 3 but references elements from claim 3, claim 4 and claim 5.  It is strongly suggested that applicant review the antecedent basis for all structures in claims 2-6 on response.